Case 1:20-cv-00140-TSK-MJA Document 18 Filed 03/17/21 Page 1 of 12 PageID #: 114



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

 ARTHUR ROE

                     Plaintiff,

 v.                                            Civ. Action No. 1:20-CV-140
                                                       (Judge Kleeh)

 CAREN JENKINS,

                     Defendant.

       ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 13] AND
             OVERRULING PLAINTIFF’S OBJECTIONS [ECF NO. 14]

                                  I. Introduction

        Pending before the Court is a Report and Recommendation

 (“R&R”) entered by United States Magistrate Judge Michael J. Aloi

 (the “Magistrate Judge”) on pro se Plaintiff Arthur Roe’s Petition

 for    Writ    of   Habeas   Corpus   and   Complaint   for   Injunctive   and

 Declaratory Relief and Damages (“Petition”) filed on July 17, 2020.

 [ECF No. 1]. In the Motion, Plaintiff asks this Court to order (1)

 declaratory judgment that Defendant Caren Jenkins is not a legal

 parent entitled to custody of the children at issue and that

 Plaintiff’s due process rights have been violated under 42 U.S.C.

 § 1983, (2) a preliminary and permanent injunction prohibiting

 Defendant from having custody of the children at issue, (3) a writ

 of    habeas   corpus   or   a   temporary   restraining      order   requiring

 Defendant to surrender the children, (4) Defendant to pay fees and

 costs associated with this action, (5) actual and compensatory
Case 1:20-cv-00140-TSK-MJA Document 18 Filed 03/17/21 Page 2 of 12 PageID #: 115
     Roe v. Jenkins                                             1:20-CV-140

       ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 13] AND
             OVERRULING PLAINTIFF’S OBJECTIONS [ECF NO. 14]

 damages     including   but   not     limited   to   pain   and     suffering,

 inconvenience, mental anguish, loss of enjoyment of life, and

 punitive damages, and (6) other relief as justice requires. [ECF

 No. 1 at 9]. Plaintiff further argues that jurisdiction is proper

 under 42 U.S.C. § 1391 “because [Defendant] resides in Gilmer

 County and is unlawfully holding Petitioner’s children in Gilmer

 County.” [ECF No. 1 at ¶ 2].

        Plaintiff filed a Motion to Proceed under Pseudonym and Motion

 to Seal Reference List and Exhibits [ECF No. 2], Motion for

 Temporary Restraining Order, Preliminary Injunction, and Writ of

 Habeas Corpus [ECF No. 3], Motion to File Electronically [ECF No.

 5],   and   Emergency    Motion     for   Ex-Parte   Hearing   on    Temporary

 Restraining Order and Writ of Habeas Corpus [ECF No. 12]. After

 the Magistrate Judge filed the R&R, Plaintiff filed objections

 [ECF No. 14], Motion to Expedite Determination of Plaintiff’s

 Objections [ECF No. 15], and Motion to Extend Time Limit for

 Service [ECF No. 16]. It appears that Defendant has never been

 served with a Summons or Complaint from this case, and has not

 filed any document or response to any motion. For the reasons

 discussed herein, the Court adopts the R&R.
Case 1:20-cv-00140-TSK-MJA Document 18 Filed 03/17/21 Page 3 of 12 PageID #: 116
     Roe v. Jenkins                                               1:20-CV-140

      ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 13] AND
            OVERRULING PLAINTIFF’S OBJECTIONS [ECF NO. 14]

                                II.     Legal Standard

    A. Report and Recommendation Standard of Review


       When reviewing a magistrate judge’s R&R, the Court must review

 de novo only the portions to which an objection has been timely

 made. 28 U.S.C. § 636(b)(1)(C). Otherwise, “the Court may adopt,

 without      explanation,        any      of     the     magistrate     judge’s

 recommendations” to which there are no objections. Dellarcirprete

 v. Gutierrez, 479 F. Supp. 2d 600, 603–04 (N.D.W. Va. 2007) (citing

 Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983)). Courts will

 uphold portions of a recommendation to which no objection has been

 made unless they are clearly erroneous. See Diamond v. Colonial

 Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005). “When

 a party does make objections, but these objections are so general

 or conclusory that they fail to direct the district court to any

 specific    error   by   the    magistrate      judge,   de   novo    review    is

 unnecessary.”       Green v. Rubenstein, 644 F. Supp. 2d 723, 730

 (S.D.W. Va. 2009) (citing Orpiano v. Johnson, 687 F.2d 44, 47 (4th

 Cir. 1982) (emphasis added)).


       Timely,    specific      objections      are   necessary   to   focus    the

 court’s attention on disputed issues.                Thomas v. Arn, 474 U.S.

 140, 148 (1985). General objections to a magistrate judge’s report

 and recommendation are tantamount to a failure to object because
Case 1:20-cv-00140-TSK-MJA Document 18 Filed 03/17/21 Page 4 of 12 PageID #: 117
     Roe v. Jenkins                                           1:20-CV-140

      ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 13] AND
            OVERRULING PLAINTIFF’S OBJECTIONS [ECF NO. 14]

 they do not direct the court’s attention to any specific portions

 of the report.      Howard v. Secretary of Health & Human Servs. 932

 F.2d 505, 529 (6th Cir. 1991); Orpiano v. Johnson, 687 F.2d 44, 47

 (4th Cir. 1982) (de novo review is not required where objections

 are general and conclusory); United States v. Midgette, 478 F.3d

 616, 622 (4th Cir. 2007) (“[T]o preserve for appeal an issue in a

 magistrate judge’s report, a party must object to the finding or

 recommendation     on   that   issue   with   sufficient   specificity    as

 reasonably to alert the district court of the true ground for the

 objection.”). “When only a general objection is made to a portion

 of a magistrate judge’s report-recommendation, the Court subjects

 that portion of the report-recommendation to only a clear error

 review.” Williams v. New York State Div. of Parole, No. 9:10-CV-

 1533 (GTS/DEP), 2012 WL 2873569, at *2 (N.D.N.Y. July 12, 2012).


       A party waives any objection to an R&R that lacks adequate

 specificity. See Mario v. P & C Food Markets, Inc., 313 F.3d 758,

 766 (2d Cir. 2002) (finding that a party’s objections to the

 magistrate judge’s R&R were not specific enough to preserve the

 claim for review). Bare statements “devoid of any reference to

 specific findings or recommendations . . . and unsupported by legal

 authority, [are] not sufficient.” Mario, 313 F.3d at 766. Pursuant

 to the Federal Rules of Civil Procedure and this Court’s Local
Case 1:20-cv-00140-TSK-MJA Document 18 Filed 03/17/21 Page 5 of 12 PageID #: 118
     Roe v. Jenkins                                            1:20-CV-140

      ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 13] AND
            OVERRULING PLAINTIFF’S OBJECTIONS [ECF NO. 14]

 Rules, “referring the court to previously filed papers or arguments

 does not constitute an adequate objection.” Id.; see also Fed. R.

 Civ. P. 72(b); LR PL P 12.


       The R&R informed the parties that they had fourteen (14) days

 from the date of service of the R&R to file “specific written

 objections,     identifying     the    portions    of   the    Report    and

 Recommendation to which objection is made, and the basis of such

 objection.” It further warned them that the “[f]ailure to file

 written objections . . . shall constitute a waiver of de novo

 review by the District Court and a waiver of appellate review by

 the Circuit Court of Appeals.” The docket reflects that Plaintiff

 filed timely objections to the R&R. [ECF No. 14].


    B. Jurisdiction


       The remaining legal standard to be discussed is that of

 subject matter jurisdiction. As the Magistrate Judge stated, a

 question of federal court’s jurisdiction of child custody matters

 is not an extensive inquiry. In fact, “[the Fourth Circuit] has

 consistently acknowledged and upheld this lack of federal court

 jurisdiction in the area of domestic relations. Doe v. Doe, 660

 F.2d 101, 105 (4th Cir. 1981); see also Johnson v. Byrd, No.

 1:16cv1052, 2016 WL 6839410, *1, *13 (M.D.N.C. 2016) (noting that
Case 1:20-cv-00140-TSK-MJA Document 18 Filed 03/17/21 Page 6 of 12 PageID #: 119
     Roe v. Jenkins                                            1:20-CV-140

      ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 13] AND
            OVERRULING PLAINTIFF’S OBJECTIONS [ECF NO. 14]

 “[t]he case may not proceed in this court for a number of reasons.

 First,     it   involves matters of family law.        Such   issues    have

 traditionally been reserved to the state or municipal court systems

 with their expertise and professional support staff. Under the

 domestic                relations                exception                to

 federal jurisdiction, federal courts generally             abstain      from

 review of such cases”) (internal citation omitted).


       Reason and precedent both dictate that in this, a purely
       custodial case between private parties, [] the federal
       courts not intervene. The policy that the federal courts
       not entertain the case is so strong that any exercise of
       jurisdiction by the district court would amount to an
       exercise of power it does not possess. Prohibition lies
       for the improper exercise of jurisdiction which may
       otherwise exist.
       Doe, 660 F.2d at 106.
       Further, “federal habeas corpus is not an available remedy

 where the object of the suit is to determine child custody.” Doe

 v. Doe, 660 F.2d 101, 104-05 (4th Cir. 1981). When the Court is

 without subject matter jurisdiction, “the only function remaining

 to the court is that of announcing the fact and dismissing the

 cause.” Steel Co. v. Citizens for a Better Environment, 523 U.S.

 83, 94 (1998) (internal citations omitted).


                                III. Discussion

       A court’s determination of whether the Plaintiff or Defendant

 is entitled to child custody, care, and control is a custodial
Case 1:20-cv-00140-TSK-MJA Document 18 Filed 03/17/21 Page 7 of 12 PageID #: 120
     Roe v. Jenkins                                               1:20-CV-140

      ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 13] AND
            OVERRULING PLAINTIFF’S OBJECTIONS [ECF NO. 14]

 matter between private parties, a matter in which “the federal

 courts [do] not intervene” despite Plaintiff’s argument to the

 contrary. Doe v. Doe, 660 F.2d 101, 106 (4th Cir. 1981). Therefore,

 the undertaking of the determination by a federal court will be

 brief. Id. Plaintiff requests a variety of relief, all of which is

 brought under the guise of family law matters, which is explicitly

 within the jurisdiction of state courts.


       A family court of West Virginia is the entity authorized to

 “establish, enforce or modify a child custody determination.” W.

 Va. Code § 48-20-102(f). Indeed, Federal district courts have

 limited    subject    matter    jurisdiction.       Exxon     Mobil   Corp.      v.

 Allapattah Servs., Inc., 545 U.S. 546, 552 (2005). They possess

 only the jurisdiction authorized by the United States Constitution

 and federal statute. Bowles v. Russell, 551 U.S. 205, 212 (2007)

 (“Within constitutional bounds, Congress decides what cases the

 federal courts have jurisdiction to consider.”). Federal district

 courts decide federal question cases-such as the instant case-

 which are “civil actions that arise under the Constitution, laws,

 or treaties of the United States.” 28 U.S.C. § 1331.


       Plaintiff lodges a number of allegations against Defendant,

 including,    but    not   limited   to,   that    the   Defendant    (1)   is    a

 “gestational     surrogate     who   bears    no    genetic     connection       to
Case 1:20-cv-00140-TSK-MJA Document 18 Filed 03/17/21 Page 8 of 12 PageID #: 121
     Roe v. Jenkins                                            1:20-CV-140

      ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 13] AND
            OVERRULING PLAINTIFF’S OBJECTIONS [ECF NO. 14]

 [Plaintiff’s] children,” (2) is abusive and neglectful of the

 children, (3) falsely listed herself on the birth certificates as

 a biological parent, (4) perjured herself in state court during

 proceedings regarding child custody matters of the children at

 issue, (5) after admitting she was not a biological parent, was

 awarded custody of the children pursuant to W. Va. Code § 16-5-

 10(e), and (6) was affirmed custody of the children by the Supreme

 Court of Appeals of West Virginia. [ECF No. 1].


                                   A. Objections

       Plaintiff filed a ten (10) page document with no less than

 nineteen (19) purported objections. [ECF No. 14]. Within the

 document, Plaintiff objects for a myriad of reasons, and most

 objections     merely    repeat   and   clarify   the   allegations   of   his

 Complaint [ECF No. 1-1] as well as the arguments in his Motions

 [ECF Nos. 2, 3, 5, 12, 15, 16].            Due to Plaintiff’s failure to

 object    to    the     finding   or    recommendation     with   sufficient

 specificity on the Magistrate Judge’s recommendation that this

 Court dismiss the claims because the Court lacks subject matter

 jurisdiction, only one (1) objection warrants a de novo review by

 this Court.

    1. Objection in Paragraph 8 [ECF No. 14 at ¶ 8]

       In the objection that warrants a de novo review, Plaintiff
Case 1:20-cv-00140-TSK-MJA Document 18 Filed 03/17/21 Page 9 of 12 PageID #: 122
     Roe v. Jenkins                                               1:20-CV-140

      ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 13] AND
            OVERRULING PLAINTIFF’S OBJECTIONS [ECF NO. 14]

 objects to the Magistrate Court’s finding that this Court lacks

 subject      matter       jurisdiction      to   hear      Plaintiff’s     case.

 Specifically, Plaintiff states that the “Court has jurisdiction

 under   42   U.S.C.   §    1983   because    Plaintiff’s    rights   are   being

 deprived under color of WV Code § 16-5-10(e); under 28 U.S.C. §

 1331 because the action arises under the Constitution; and, under

 28 U.S.C. § 1332 because the matter in controversy exceeds $75,001

 and is between citizens of different states.” [ECF No. 14 at ¶ 8].

       42 U.S.C. § 1983, 28 U.S.C. §§ 1331 and 1332 are not operative

 here. 42 U.S.C. § 1983 states:

       Every person who, under color of any statute, ordinance,
       regulation, custom, or usage, of any State or Territory
       or the District of Columbia, subjects, or causes to be
       subjected, any citizen of the United States or other
       person   within   the  jurisdiction    thereof  to   the
       deprivation of any rights, privileges, or immunities
       secured by the Constitution and laws, shall be liable to
       the party injured in an action at law, suit in equity,
       or other proper proceeding for redress, except that in
       any action brought against a judicial officer for an act
       or omission taken in such officer's judicial capacity,
       injunctive relief shall not be granted unless a
       declaratory decree was violated or declaratory relief
       was unavailable. For the purposes of this section, any
       Act of Congress applicable exclusively to the District
       of Columbia shall be considered to be a statute of the
       District of Columbia.
       28 U.S.C. §§ 1331 and 1332 provide jurisdiction to district

 courts when presented with a federal question or civil actions in

 which the matter exceeds the sum of $75,000.00 and is between

 citizens of different states. Here, Plaintiff brings neither a §
Case 1:20-cv-00140-TSK-MJA Document 18 Filed 03/17/21 Page 10 of 12 PageID #: 123
     Roe v. Jenkins                                            1:20-CV-140

       ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 13] AND
             OVERRULING PLAINTIFF’S OBJECTIONS [ECF NO. 14]

  1983 Bivens action, nor a federal question or diversity suit under

  §§ 1331 and 1332. Despite Plaintiff’s argument that this matter is

  a civil rights one, it is a child custody dispute that must be,

  and has been, resolved in state court.


        It appears that Plaintiff’s state action of the instant child

  custody matter warranted a memorandum decision by the Supreme Court

  of Appeals of West Virginia. In S.U. v. C.J., the Court found that

  the Family Court of Mason County had jurisdiction to resolve the

  underlying child custody matters and affirmed the decision in favor

  of the mother. S.U. v. C.J., No. 18-0566, 2019 WL 5692550 (W. Va.

  Nov. 4, 2019). The Court discussed testimony of the parties and

  indicated that the father’s testimony of the events, relationship,

  and purported custody agreement as to surrogacy was not credible,

  and the agreement was not enforceable. Id. The Court also made

  findings of physical abuse on behalf of the father toward the

  mother and in the children’s presence. Id. The parties having

  received a full review on the merits in the proper court, this

  Court has no jurisdiction to provide any decision or further

  analysis on the issues presented. Therefore, as stated by the

  Magistrate Judge, res judicata applies here, and bars any further

  action from this Court. Based upon the foregoing, this objection

  is overruled.
Case 1:20-cv-00140-TSK-MJA Document 18 Filed 03/17/21 Page 11 of 12 PageID #: 124
     Roe v. Jenkins                                                        1:20-CV-140

        ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 13] AND
              OVERRULING PLAINTIFF’S OBJECTIONS [ECF NO. 14]

     2. Remaining Objections

         Plaintiff’s remaining objections fail to warrant a de novo

  review. Plaintiff attempts to clarify this issue raised in the

  complaint and motions. The Court finds that Plaintiff’s objections

  are   conclusory,      restate      and     clarify     the    allegations      of    the

  complaint and motions filed thereafter, and are not specific as to

  the findings and recommendation of the Magistrate Judge with

  respect to the necessary standard for the determination of a

  federal court’s lack of subject matter jurisdiction of this child

  custody matter. Therefore, the remaining objections are likewise

  overruled.


                                      IV.     Conclusion

         For    the     reasons       discussed        herein,      the     Report      and

  Recommendation        [ECF    No.     13]     is    ADOPTED      in     its   entirety.

  Plaintiff’s objections [ECF No. 14] are OVERRULED, and Plaintiff’s

  Petition for Writ of Habeas Corpus and Complaint for Injunctive

  and Declaratory Relief and Damages [ECF No. 1] is DENIED with

  prejudice. The following motions are DENIED AS MOOT: Plaintiff’s

  Motion For Temporary Restraining Order, Preliminary Injunction,

  and Writ Of Habeas Corpus [ECF No. 3], Plaintiff’s Emergency Motion

  for Ex-Parte Hearing on Temporary Restraining Order and Writ of

  Habeaus      Corpus    [ECF     No.    12],        Plaintiff’s     Motion     to     File
Case 1:20-cv-00140-TSK-MJA Document 18 Filed 03/17/21 Page 12 of 12 PageID #: 125
     Roe v. Jenkins                                               1:20-CV-140

       ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 13] AND
             OVERRULING PLAINTIFF’S OBJECTIONS [ECF NO. 14]

  Electronically     [ECF    No.   5],    Plaintiff’s    Motion   to   Expedite

  Determination      of     Plaintiff’s     Objections     to     Report   and

  Recommendation, Temporary Restraining Order, and Writ of Habeas

  Corpus [ECF No. 15], and Plaintiff’s Motion to Extend Time Limit

  for Service [ECF No. 16]. Plaintiff’s Motion and Memorandum to

  Proceed Under Pseudonym and Motion to Seal Reference List and

  Exhibits [ECF No. 2] is GRANTED in part insofar as it seeks to

  seal the Reference List and Exhibits filed by Plaintiff to the

  extent they identify the minor children at issue in this matter

  and docket entry [2] shall remain sealed. Therefore, Plaintiff’s

  claims are DISMISSED.

        It is so ORDERED.

        The Clerk is directed to transmit copies of this Order to all

  pro se parties via certified mail, return receipt requested, and

  to counsel of record via email.

        DATED: March 17, 2021


                                             /s/ Thomas S. Kleeh
                                             THOMAS S. KLEEH
                                             UNITED STATES DISTRICT JUDGE
